Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 04/08/2021.
Claims 1-2, 4-12, 14, 19-20, and 40-42 are pending.

Response to Argument
Applicant’s arguments, filled 04/08/2021, with respect to rejection under 35 USC § 102 of claims 1-2, 4, 11-12, and 40 have been considered and are persuasive.  The rejection under 35 USC § 102 of claims 1-2, 4, 11-12, and 40 has been withdrawn. 
Applicant’s arguments, filled 04/08/2021, with respect to rejection under 35 USC § 103 of claims 5-10, 19-20, and 41-42  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
 

Claims 5-10, 19-20, and 41-42 are rejected under 35 U.S.C. 103 unpatentable over Frenne et al. (US 2016/0277954) in view of MOON et al. (US 2017/0202014).

Regarding claim 1, Frenne discloses a method at a network node [Fig. 9, ¶¶ 95-98; a method of base station 12], the method comprising: 
configuring a plurality of channel state information reference signal, CSI-RS, resources to be usable by a wireless devices [¶¶ 92-93; configuring one or more sets of K CSI-RS resources usable by wireless device 14]; and
dynamically transmitting to a first wireless device an indication [¶¶ 96; dynamically transmitting an indication(s) to the wireless device 14 of which CSI-RS resource(s) for CSI measurement; also see ¶¶ 79-83, indicates which one of the K CSI-RS resources that should be used as a CSI Interference Measurement (CSI-IM) resource], indicating a subset of CSI-RS resources within the configured plurality of CSI-RS resources for the first wireless device for CSI signaling [¶¶ 96; wherein the indication of which one of the K CSI-RS resources from the set(s) of CSI-RS resources configured for the wireless device 14 are to be used for measurement (for CSI feedback) by higher layer signaling, e.g. by using an RRC message, ¶¶ 76, 78, 90, 95, 100].
Frenne disclose all aspects as set forth above including dynamically transmitting to a wireless device an indication indicating a subset of CSI-RS resources within the configured plurality of CSI-RS resources for the first wireless device for CSI signaling.
Frenne does not explicitly disclose configuring a plurality of channel state information reference signal, CSI-RS, resources to be usable by a plurality of wireless devices; and a subset of CSI-RS resources within the configured plurality of CSI-RS resources for the first wireless device “to aggregate to from a N-port CSI-RS configuration” for CSI signaling.
However, Moon discloses configuring a plurality of channel state information reference signal, CSI-RS, resources to be usable by a plurality of wireless devices [¶¶ 219, 232, 235, 276-278; configures two CSI-RS antenna ports to the terminal (UE-c) and the terminal (UE-d)]; and a subset of CSI-RS resources within the configured plurality of CSI-RS resources for the first wireless device “to aggregate to from a N-port CSI-RS configuration” for CSI signaling [¶¶ 224, 285, 288, 292; the CSI-RS pattern is defined for the 1, 2, 4, and 8 CSI-RS antenna ports, and twelve and sixteen CSI-RS antenna ports are composed by aggregating a plurality of component CSI-RS configurations].
	Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “configuring a plurality of channel state information reference signal, CSI-RS, resources to be usable by a plurality of wireless devices ; and a subset of CSI-RS resources within the configured plurality of CSI-RS resources for the first wireless device “to aggregate to from a N-port CSI-RS configuration” for CSI signaling” as taught by Moon in the system of Frenne, so that it would recognize the CSI-[see Moon, ¶ 9].

Regarding claim 2, the combined system of Frenne and Moon discloses the method of Claim 1.
Moon further discloses wherein the plurality of CSI-RS resources configured to be used by the plurality of wireless devices for CSI signaling are configured through higher layers [¶¶ 124, 161; wherein the configuration information by using RRC signaling].  

Regarding claim 4, the combined system of Frenne and Moon discloses the method of Claim 1.
Frenne further discloses the method of Claim 1, wherein the indication is transmitted with one of downlink control information, DCI, and Medium Access Control Element, MAC CE signaling [¶ 81; wherein the indication comprising an index of the measured CSI-RS resource, or alternatively a bit confirming that the downlink DCI message was successfully received and that the CSI-RS resource in the DCI message is used in the measurement, also see ¶ 108, transmitting an appropriate indication(s) in, e.g., a DCI message or a LTE MAC CE]. 

Regarding claims 11, 12, and 14, the claims recite network node comprising: a transceiver (Frenne, Fig. 15; transceiver 26) configured to perform the functional steps recited as in claims 1, 2, and 4, respectively; therefore, claims 11, 12, and 14 are rejected along the same rationale that rejected in claims 1, 2, and 4, respectively.

Regarding claim 40, Frenne discloses wireless device [Fig. 17, ¶¶ 116-117; wireless device 14], comprising: 
a transceiver [Fig. 17, ¶ 116; transceiver 44] configured to:
 receive a dynamic indication indicating a subset of channel state information resources signals,CSI-RS, resources within a configured plurality of CSI-RS resources for the first wireless device for CSI signaling [¶¶ 96; wherein the indication of which one of the K CSI-RS resources from the set(s) of CSI-RS resources configured for the wireless device 14 are to be used for measurement (for CSI feedback) by higher layer signaling, e.g. by using an RRC message, ¶¶ 76, 78, 90, 95, 100]; and 
perform CSI signaling on the subset of CSI resources [¶¶ 97; transmits a corresponding CSI report(s) to the base station 12 (step 406)].
Frenne disclose all aspects as set forth above including receive a dynamic indication indicating a subset of CSI-RS resources within the configured plurality of CSI-RS resources for the first wireless device for CSI signaling.
Frenne does not explicitly disclose the configured plurality of CSI-RS resources being usable by a plurality of wireless devices including the first wireless device; and a configured plurality of CSI-RS resources for the first wireless device “to aggregate to from a N-port CSI-RS configuration” for CSI signaling.
However, Moon discloses the configured plurality of CSI-RS resources being usable by a plurality of wireless devices including the first wireless device [¶¶ 219, 232, 235, 276-278; configures two CSI-RS antenna ports to the terminal (UE-c) and the terminal (UE-d)]; and a configured plurality of CSI-RS resources for the first wireless device “to aggregate to from a N-port CSI-RS configuration” for CSI signaling [¶¶ 224, 285, 288, 292; the CSI-RS pattern is defined for the 1, 2, 4, and 8 CSI-RS antenna ports, and twelve and sixteen CSI-RS antenna ports are composed by aggregating a plurality of component CSI-RS configurations].
	Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “the configured plurality of CSI-RS resources being usable by a plurality of wireless devices including the first wireless device; and a configured plurality of CSI-RS resources for the first wireless device “to aggregate to from a N-port CSI-RS configuration” for CSI signaling” as taught by Moon in the system of Frenne, so that it would recognize the CSI-RS antenna port array as two dimensions (2D) or three dimensions (3D) are necessary [see Moon, ¶ 9].

Claims 5-10, 19-20, and 41-42 are rejected under 35 U.S.C. 103 unpatentable over Frenne et al. (US 2016/0277954) in view of MOON et al. (US 2017/0202014), and further in view of Park et al. (US 2015/0029966).

Regarding claim 5, the combined system of Frenne and Moon discloses the method of Claim 1, but does not explicitly disclose wherein the indication indicates two temporally-successive orthogonal frequency division multiplex, OFDM, symbols, each of the two temporally-successive OFDM symbols being associated with at least one of two ports to form a resource element. 
However, Park discloses wherein the indication indicates two temporally-successive orthogonal frequency division multiplex, OFDM, symbols, each of the two temporally-successive OFDM symbols being associated with at least one of two ports to form a resource element [Fig. 2, ¶¶ 56-59; Table 4, 5; a slot includes a plurality of OFDM (Orthogonal Frequency Division Multiplexing) symbols in the time domain and a plurality of resource blocks (RBs) in the frequency domain, a resource grid is present per antenna port; N.sub.sc.sup.RB (e.g. 12) consecutive subcarriers in the frequency domain, that subcarrier is called a resource element (RE)].  
	Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the indication indicates two temporally-successive orthogonal frequency division multiplex, OFDM, symbols, each of the two temporally-successive OFDM symbols being associated with at least one of two ports to form a resource element” as taught by Park in the combined system of Frenne and Moon, so that it would reduce base station cost and backhaul network maintenance cost while extending service coverage and improving channel capacity and SINR in next-generation mobile communication systems [see Park, ¶ 6].

Regarding claim 6, the combined system of Frenne and Moon discloses the method of Claim 1, but does not explicitly disclose wherein the indication indicates two successive frequency units forming one orthogonal frequency division multiplex, OFDM, symbol, each of the two frequency units being associated with at least one of two ports to form a resource element.
However, Park discloses wherein the indication indicates two successive frequency units forming one orthogonal frequency division multiplex, OFDM, symbol, each of the two frequency units being associated with at least one of two ports to form a resource element [Fig. 2, ¶¶ 56-59; Table 4, 5; a slot includes a plurality of OFDM (Orthogonal Frequency Division Multiplexing) symbols in the time domain and a plurality of resource blocks (RBs) in the frequency domain, a resource grid is present per antenna port; N.sub.sc.sup.RB (e.g. 12) consecutive subcarriers in the frequency domain, that subcarrier is called a resource element (RE)].  
	Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the indication indicates two successive frequency units forming one orthogonal frequency division multiplex, OFDM, symbol, each of the two frequency units being associated with at least one of two ports to form a resource element” as taught by Park in the combined system of Frenne and Moon, so that it would reduce base station cost and backhaul network maintenance cost while extending service coverage and improving channel capacity and SINR in next-generation mobile communication systems [see Park, ¶ 6].

Regarding claim 7, the combined system of Frenne, Moon, and Park discloses the method of Claim 5.
Park further discloses wherein multiple different indications of different aggregations of resource elements are configured for the wireless device [¶ 65; PDCCH is transmitted on one control channel element (CCE) or an aggregate of a plurality of consecutive CCEs (CCE corresponds to a plurality of resource element groups (REGs))].  

Regarding claim 8, the combined system of Frenne, Moon, and Park discloses the method of Claim 5.
Park further discloses wherein at least two different aggregations of resource elements share at least a pair of CSI-RS resources in common [¶¶  59-60; Two RBs that occupy N.sub.sc.sup.RB consecutive subcarriers in a subframe and respectively disposed in two slots of the subframe are called a physical resource block (PRB) pair].  

Regarding claim 9, the combined system of Frenne and Moon discloses the method of Claim 1, but does not explicitly disclose wherein a number of resources sets are configured from a pool of N CSI-RS resources.
However, Park discloses wherein a number of resources sets are configured from a pool of N CSI-RS resources [Fig. 7, ¶ 98; wherein the CSI-RS configurations according to Equation 3 and Table 4 and shows positions of resources occupied by CSI-RSs in one RB pair in each CSI-RS configuration; that the CSI-RS configurations defined based on the number of CSI-RS ports may be numbered].  
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein a number of resources sets are configured from a pool of N CSI-RS resources” as taught by Park in the combined system of Frenne and Moon, so that it would reduce base station cost and backhaul network maintenance cost while extending service coverage and improving channel capacity and SINR in next-generation mobile communication systems [see Park, ¶ 6].

Regarding claim 10, the combined system of Frenne and Moon discloses the method of Claim 1, but does not explicitly disclose wherein a report setting is based on resource settings applicable to a set of CSI-RS resources.
However, Park discloses wherein a report setting is based on resource settings applicable to a set of CSI-RS resources [¶ 129; wherein the CSI to be reported during CSI reporting with respect to each CSI-RS resource configuration, for example, CQI, RI, PMI, etc.].
  Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein a report setting is based on resource settings applicable to a set of CSI-RS resources” as taught by Park in the combined system of Frenne and Moon, so that it would reduce base station cost and backhaul network maintenance cost while extending service coverage and improving channel capacity and SINR in next-generation mobile communication systems [see Park, ¶ 6].

Regarding claims 19 and 20, the claims recite the network node of claim 11 to perform the functional steps recited as in claims 9 and 10, respectively; therefore, claims 19 and 20 are rejected along the same rationale that rejected in claims 9 and 10, respectively.

Regarding claims 41 and 42, the claims recite the wireless device of claim 40 to perform the functional steps recited as in claims 5 and 6 respectively; therefore, claims 41 and 42 are rejected along the same rationale that rejected in claims 5 and 6 respectively.

Conclusion
In additional to references cited that are used for rejection as set forth above, WEI et al. (US 2017/0164226) and SEO et al. (US 2015/0327281) are also considered as relevant prior arts 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG LA/Primary Examiner, Art Unit 2469